UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4640


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGELO GALLOWAY, a/k/a Gelo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cr-00096-MSD-TEM-2)


Submitted:   March 29, 2012                 Decided:   April 17, 2012


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven P. Hanna, Richmond, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Laura M. Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Angelo       Galloway         appeals      his   conviction        following       a

guilty plea to conspiracy to distribute and possess with intent

to   distribute       cocaine       and    cocaine        base,   in    violation       of   21

U.S.C.   § 846        (2006).        On    appeal,        Galloway     argues        that    the

district    court      erred    in    denying         his    motion     to    withdraw       his

guilty plea based on his counsel’s alleged conflict of interest.

We affirm.

            We review for abuse of discretion a district court’s

denial of a motion to withdraw a guilty plea.                           United States v.

Dyess, 478 F.3d 224, 237 (4th Cir. 2007).                         “A defendant has no

absolute    right       to   withdraw       a       guilty   plea      . . . .”        United

States v. Bowman, 348 F.3d 408, 413 (4th Cir. 2003) (internal

quotation marks omitted).                 The district court may exercise its

discretion       to    grant    a     motion         to   withdraw      a     plea    if     the

defendant’s request is supported by “a fair and just reason” for

doing so.    Fed. R. Crim. P. 11(d)(2)(B).

            To    determine         whether     the       defendant     has    demonstrated

such a reason, the district court must consider:

      (1)   whether  the  defendant   has  offered  credible
      evidence that his plea was not knowing or not
      voluntary, (2) whether the defendant has credibly
      asserted his legal innocence, (3) whether there has
      been a delay between the entering of the plea and the
      filing of the motion, (4) whether defendant has had
      close assistance of competent counsel, (5) whether
      withdrawal will cause prejudice to the government, and


                                                2
      (6) whether it will inconvenience the court and waste
      judicial resources.

United    States       v.    Moore,     931   F.2d       245,    248    (4th    Cir.     1991).

“[A]n appropriately conducted Rule 11 proceeding . . . raise[s]

a   strong     presumption         that    the      plea    is     final    and       binding.”

United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en

banc).

               Galloway asserts that the district court abused its

discretion in denying his motion to withdraw his guilty plea

without first conducting a hearing to determine, under Cuyler v.

Sullivan, 446 U.S. 335 (1980), whether trial counsel labored

under     a    conflict      of    interest        and     whether       such     a    conflict

affected his representation of Galloway.                         Contrary to Galloway’s

assertion, however, the district court held a lengthy hearing in

which     it   conducted       this     very       inquiry.         The    district          court

specifically concluded that no conflict of interest existed and

that counsel had competently and zealously represented Galloway.

Further, the court analyzed each of the Moore factors, finding

that these factors weighed against granting Galloway’s motion.

               Based    on     these      findings,        which       Galloway       does    not

challenge      and     which      are   amply      supported       by     the   record, *       we


      *
       Our review of the supplemental record on appeal provides
no basis for altering our prior conclusion that Galloway
knowingly and voluntarily pled guilty during the court’s
thorough plea colloquy.    See United States v. Galloway, No.
(Continued)
                                               3
conclude    the   district    court   did   not    abuse   its   discretion    in

finding that Galloway failed to demonstrate “an actual conflict

of     interest   adversely     affected     his    lawyer’s     performance,”

Sullivan, 446 U.S. at 348, or in denying Galloway’s motion to

withdraw his guilty plea on this basis.             See Lambey, 974 F.2d at

1394     (presumption   of     finality);     Moore,       931   F.2d   at    248

(six-factor test).

            Accordingly, we affirm the district court’s judgment.

We deny Galloway’s motion to expedite.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




11-4640 (4th Cir. Dec. 13, 2011) (unpublished order); Fed. R.
Crim. P. 11(b); United States v. DeFusco, 949 F.2d 114, 116 (4th
Cir. 1991) (addressing knowing and voluntary plea).



                                       4